Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 19 December 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir.
                            Newport Xber December 19. 1780
                        
                        Your Excellency has certainly by this time been informed of the death of the Ch. de Ternay by a Letter from
                            the Baron de Viomenil The day of my departure for Boston, I had left him without fever, and I must confess I have cruelly
                            surprised to Learn his death, there, after so short a sickness, that has become so tragical. It is a real loss for our
                            Service, he was a very brave man; a very honest man, and an excellent sea-officer, whose loss I very much Lament. He is
                            succeeded by Mr Destouches, Brigadier of the naval forces, a man of merit, and esteemed in his corps.
                        Since the Letter, I had the honour to write to Your Excellency from Boston, I have myself spoke with the
                            french Captain of a small ship, that had set sail from Nantz, on the 4th of 9ber he has assured me in so positive a manner
                            of the retreating of Mr Desartine from the Ministry and his being succeeded by the Marquis de Castres, who is one of our
                            best Lieutenants General, whose only son is here in the Army, that I don’t believe that this piece of Intelligence can be
                            any ways doubtfull. If this be true, he will be a very firm Minister, very active, intimate friend of the Minister of the
                            Finances and I believe I can give hopes to Your Excellency that we shall be succoured in a vigourous manner. It is
                            impossible that we don’t soon get direct news.
                        I have received a Letter from the Governor of Martinico of the 27. 8ber it says that the Endymion, a 44 gun
                            ship and two British frigates have perished on his coast, he speaks of the dispersion of a convoy of 52. french sails,
                            that had arrived at Martinico the day before, and that have been obliged to go out of the road.
                        Your Excellency’s favor of the 13. instt comes just now to hand, with the news of another embarkation of
                            2500. men, commanded by Knyphausen. If that is true, it is most likely, they are bound to the South. I am, with respect
                            Sir, Your Excellency’s Most obedient and humble Servant
                        
                            le cte de Rochambeau
                        
                    